Citation Nr: 1123254	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-03 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the appellant meets basic eligibility requirements for receipt of Department of Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The appellant contends that she had recognized service in Cambodia in 1970.  She also alleges service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision rendered by the St. Paul, Minnesota Regional Office (RO) and Pension Management Center of the Department of Veterans Affairs (VA).  



FINDING OF FACT

The appellant is not shown to have had active military, naval, or air service, and is not an individual or a member of a group considered to have performed active military, naval, or air service with the United States. 


CONCLUSION OF LAW

The appellant does not have status as a Veteran, and therefore she does not meet the requirements of basic eligibility for VA benefits.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.1, 3.7, 3.203 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist claimants in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd., 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  Here, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits as the certifying agency has made its determination concerning the qualifying nature of any service.  The Board notes that the certifying agency was provided with copies of the relevant nonservice-department records in making its determination.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5- 2004.

The Board notes in any event that the appellant clearly is on actual notice of the information and evidence necessary to substantiate her claim.  She has provided information about her service unit and is aware that to substantiate the claim, the record must show the requisite qualifying service.

II.  Status as a Veteran

The appellant is seeking VA pension benefits.  She has submitted a statement that from January to April 1970 she participated in training at Lam Son, South Vietnam; from May to October 1970, participated in battle at Battambang Province, Samrongpreysen Cambodia; from November 1970 to February 1971, participated in an Army Academy accounting course in Phhom Penh, Cambodia; from March 1971 to July 1971, participated in Special Force training at Nha Trang, South Vietnam; from July 1971 to February 1972, served on the battlefield at Chenla II Province, Kamponthom, Cambodia; and from February 1972 to September 1975, conducted accounting at 3rd Regiment, Battambang Province, Cambodia.  She avers that because the unit was an attachment to the United States Assistance Command in Vietnam, and because she "represented and defended the United States" in Battambang, Cambodia, she is entitled to status as a Veteran.  As such, she seeks entitlement to VA pension benefits.  

Generally, for pension claims filed after 1978, in order to establish basic eligibility for non-service-connected pension benefits, it must be shown that a claimant served 90 days or more during a period of war; or for a period of 90 consecutive days or more and such period of service began or ended during a period of war; or served in active military service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war; or that the appellant was discharged or released from wartime service for a disability adjudged service connected (without applying presumptive provisions of law), or at the time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  See 38 C.F.R. § 3.3(a)(3) (2010).

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2010).

"Veteran" is defined as a person who served in the active U.S. military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).  A "veteran of any war" is defined as any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e) (2010).  

For the purpose of establishing entitlement to VA benefits, VA  may accept evidence of service submitted by a claimant, such as a  DD Form 214, Certificate of Release or Discharge from Active  Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2010).  The United States Court of Appeals for Veterans Claims has held that the Secretary has lawfully promulgated regulations making service department findings "binding on the VA for purposes of establishing service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Id.

Finally, the regulations identify specific individuals and groups that are considered to have performed active military service.  See 38 C.F.R. § 3.7 (2010).

Here, VA contacted the National Personnel Records Center (NPRC) and sought verification for all service.  It provided information concerning the appellant's name, Social Security number, and alleged dates of active service.  In an October 2009 response, the NPRC stated that it was unable to locate a record for the appellant and was unable to verify any service.  

Here, the Board finds that the appellant has had no service as an individual or as a member of a group considered to have performed active military service.  Thus, the criteria for basic eligibility for non-service-connected pension benefits have not been met.  See 38 C.F.R. § 3.3(a)(3).

The Board is aware of the appellant's argument with regard to support and defense of the U.S. armed services; however, the appellant did not serve as a member of the U.S. Armed Forces, nor does the service identified amount to qualifying service for the purpose of establishing status as a veteran under the applicable laws or regulations.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).

The appellant has not alleged participation in actual qualifying service, and the record does not show that she was engaged in such service.  Given the applicable statutory and regulatory provisions recited above and the facts of this case, the Board finds that the appellant does not meet the basic eligibility requirements for VA benefits.  Thus, the appellant's claim lacks legal entitlement under the applicable provisions.  As the law is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App.  426, 429-30 (1994).



ORDER

The appellant is not eligible for non-service-connected pension benefits; the appeal is denied.  



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


